Wasservogel, J.
Plaintiff overlooks an important change effected by section 244 of the Civil Practice Act, relating to the service of amended pleadings as a matter of course. Under section 542 of the Code of Civil Procedure the right to amend as a matter of course was permitted, first, within twenty days after the service of a party’s own pleading, and, second, within twenty days after an answer, demurrer or reply thereto was served. Under section 244 of the Civil Practice Act, however, the second period has been eliminated and the pleader has not now the right to amend as a matter of course within twenty days after the service of the answer or reply to his original pleading. It, therefore, follows that the plaintiff is in default in serving the amended complaint. The motion will, however, be granted to the extent of giving leave to plaintiff to serve an amended complaint upon payment of ten dollars costs within ten days.
Ordered accordingly.